Citation Nr: 1629274	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to hepatitis C with elevated liver function tests.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for porphyria cutanea tarda, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1967 to March 1971, including service in the Republic of Vietnam, and subsequent service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the VLJ agreed to keep the record open for an additional 60 days to allow for the submission of additional evidence.  Additional evidence has been received and the Veteran has waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  The Board accepts this evidence for inclusion in the record.  

The claim of entitlement to service connection for hepatitis C with elevated liver function tests and the reopened claim of entitlement to service connection for porphyria cutanea tarda, to include as a result of herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2005 rating decision denied reopening a previously denied claim of entitlement to service connection for hepatitis C with elevated liver function tests based on a finding that new and material evidence had not been received. 
2.  The evidence received since the February 2005 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C with elevated liver function tests.

3.  A July 2005 rating decision denied a claim of entitlement to service connection for porphyria cutanea tarda, to include as a result of herbicide exposure, based on a finding that porphyria cutanea tarda manifested during service or to a compensable degree within one (1) year of separation from service.

4.  The evidence received since the July 2005 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for porphyria cutanea tarda.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied entitlement to service connection for hepatitis C with elevated liver function tests, to include as a result of herbicide exposure, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hepatitis C with elevated liver function tests has been received; the claim is thus reopened  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The July 2005 rating decision that denied entitlement to service connection for porphyria cutanea tarda is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. 
§ 20.1100 (2015).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for porphyria cutanea tarda has been received; the claim is thus reopened  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice provisions.  

Given the favorable decision for the claim, of any error in the timing or content of VCAA notice, if shown, would be moot.

The Board is reopening and remanding the Veteran's claims of entitlement to service connection for hepatitis C with elevated liver function tests and porphyria cutanea tarda on the basis that new and material evidence has been received.  A determination as to whether additional required development has been accomplished would be premature at this time, as the Veteran's service connection claims are being remanded for further adjudicative action.

New and material evidence

In the February 2005 rating decision, it was determined that new and material evidence to reopen a previously denied claim of entitlement to service connection for hepatitis C had not been received.
 
In the July 2005 rating decision, it was determined that the Veteran's porphyria cutanea tarda was not the result of service.

Upon review, the Board finds that the evidence added to the record since the February and July 2005 rating decisions relates to unestablished facts necessary to substantiate the Veteran's service connection claims, including his April 2016 testimony before the Board, and an April 2016 letter from a private physician relating his porphyria cutanea tarda to military service.  Accordingly, the Board finds that new and material evidence has been submitted and the claims are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C with elevated liver function tests is reopened.  To this extent, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for porphyria cutanea tarda is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

Entitlement to service connection for hepatitis C with elevated liver function tests.

During his hearing before the Board, the Veteran testified that he had come into contact with the blood of at least two people in Vietnam while assisting them in cleaning cuts on their feet.  This evidence was not previously of record and appears to have not been taken into consideration by the clinician who performed the October 2010 VA examination.  In addition, the October 2010 examination report shows that, although the Veteran told the examiner that he had been receiving Social Security Administration (SSA) disability insurance benefits (SSDI) for hepatitis C since 2007, it appears that a request for such records was never made.  VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See Tetro v. Gober, 14 Vet. App. 110 (2000).  The possibility that SSA records could contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records.  As such, an attempt to obtain these records must be undertaken.  


Entitlement to service connection for porphyria cutanea tarda.

In an April 2016 letter, the Veteran's private treating dermatologist stated that the Veteran's exposure to Agent Orange in Vietnam and air gun injections of gamma globulin shots in service were causative factors for porphyria cutanea tarda.  Although the letter indicates that he had included the Veteran's treatment records, these reports are not of record.  Accordingly, remand is necessary to attempt to obtain these records and afford the Veteran another VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all records related to the Veteran's award of disability benefits.  These should include any decision made by an Administrative Law Judge and any medical records relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

2.  Send the Veteran a new authorization in order to obtain porphyria cutanea tarda treatment reports from Dr. A.B.C.  Obtain and associate any outstanding pertinent records with the claims file.  All reasonable attempts to obtain such records should be made and documented.  The Veteran should also be notified that he may submit any additional evidence or argument in support of his claim. Any negative reply must be included in the claims folder.

3.  After all available records have been associated with the record, schedule the Veteran for an examination(s) with an individual with the proper expertise to determine the nature, approximate onset date and/or etiology of any current hepatitis C with elevated liver function tests, and porphyria cutanea tarda.  Any tests deemed necessary should be conducted, and the examiner must state that the Veteran's complete claims file was reviewed.  The examiner should elicit a complete history of the Veteran's symptoms, and note that, in addition to the medical evidence of record, the Veteran's statements have been taken into account.  

(a)  The examiner should provide an opinion as to the etiology and approximate onset date of the Veteran's hepatitis C with elevated liver function tests.  Following a review of the relevant evidence in the claims file, the clinical evaluation and any requested diagnostic test results, the examiner should be asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that either the Veteran's hepatitis C with elevated liver function tests is the result of any incident of active duty service.   All opinions must be accompanied by a complete rationale.

(b)  The examiner should provide an opinion as to the etiology and approximate onset date of the Veteran's porphyria cutanea tarda.  Following a review of the relevant evidence in the claims file, the clinical evaluation and any requested diagnostic test results, the examiner should be asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that either the Veteran's porphyria cutanea tarda is the result of any incident of active duty service, to include as a result of herbicide exposure in Vietnam.  

The examiner should comment on an April 2016 letter and treatment records from the Veteran's private dermatology, A.B.C., who suggested that his porphyria cutanea tarda is the result of Agent Orange exposure, as well as gamma globulin air gun injections in service.  All opinions must be accompanied by a complete rationale.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In such case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether:  a.) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b.) the question falls outside of the limits of current medical knowledge or scientific development; c.) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d.) there are other risk factors for developing the condition.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


